Case 0:21-cr-60251-BB Document 10 Entered on FLSD Docket 09/07/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO: 21-60251-CR-BLOOM

    UNITED STATES OF AMERICA,

    vs.

    TACCULAR A. MATTHEWS,
       Defendant.
    _____________________________/

                NOTICE OF PERMANENT ATTORNEY APPEARANCE

           COMES NOW, Sidney Z. Fleischman, Esq., and files this appearance
    counsel of record for the above named defendant for trial purposes only. Counsel
    agrees to represent the defendant for all proceedings arising out of the transaction
    with which the defendant is presently charged in the United States District Court in
    and for the Southern District of Florida.

          Counsel hereby states that this appearance is unconditional and in
    conformity with the requirements of Local General Rule 11.1(D) and Rule 4 of the
    Special Rules Governing the Admission of Practice of Attorneys.

          Counsel acknowledges responsibility to advise the defendant of the right of
    appeal, to file a timely notice of appeal if requested to do so by the defendant, and
    to pursue that appeal unless relieved by Court Order. Fee disputes between
    counsel and client shall not be the basis for withdrawal from this representation.

                                             /s/ Sidney Z. Fleischman
                                                Sidney Z. Fleischman, Esq.
                                                Fleischman & Fleischman, P.A.
                                                800 E. Broward Blvd., #402
                                                Ft. Lauderdale, FL 33301
                                                Phone 954-523-7223
                                                Fax     954-523-4840
                                                Fla. Bar No.: 0762962
                                                Email: sf@ffjustice.com



                                              1
Case 0:21-cr-60251-BB Document 10 Entered on FLSD Docket 09/07/2021 Page 2 of 2




                                   Certificate of Service

           I hereby certify that on the 7th day of September, 2021, I electronically filed
    the foregoing with the Clerk of the Court using CM/ECF. I also certify that the
    foregoing document is being served on U.S. Attorney’s Office, Miami, FL.

                                             /s/Sidney Z. Fleischman
                                               Sidney Z. Fleischman, Esq.




                                              2
